 

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
WESTERN DIVISION

ROSIE BOBO; and AMBER GRAYSON,
Each Individually and on Behalf of

All Others Similarly Situated PLAINTIFFS

V. No. 4:18-cv-230-DPM

LM WIND POWER BLADES ND, INC. DEFENDANT
ORDER

1. The Court held a fairness hearing on 12 July 2019. No one filed
an objection. No objector appeared at the hearing. There were one
thousand two hundred seventy-seven potential claimants. The parties
provided the required notice and all the approved forms to the
group/class members. The parties supplemented the record in a pre-
hearing report and at the hearing: three hundred fifty-four claims
were made; and about $20,000 in attorney’s fees have accrued for work
on behalf of the group/class.

2. The Court approves the proposed settlement and grants the
parties’ joint motion for final approval. The agreement meets Rule
23(e)’s requirements: it’s fair, reasonable, and adequate. In reaching
its conclusion, the Court has considered the strength of the plaintiffs’
case, the defendant's financial condition, the complexity of additional

litigation, and the amount of opposition to the settlement. Keil v. Lopez,

 
 

 

862 F.3d 685, 693-98 (8th Cir. 2017); Van Horn v. Trickey, 840 F.2d 604,
607 (8th Cir. 1988). The attorney’s fee was negotiated at arms length
and separate from the merits settlement. And, overall, the agreed
fee—$37,000—is reasonable in light of these circumstances: the work
done; the work that will be done; the results; and the greater amount
of fees in prospect had the parties engaged in adversarial discovery,
motions, and trial. Petrovic v. Amoco Oil Company, 200 F.3d 1140, 1157
(8th Cir. 1999).

3. The Court therefore authorizes the parties to take all the
necessary steps to finalize their settlement. The original motion, Ne 18,
is denied without prejudice as moot. The superseding unopposed
motion, Ne 24, is granted. The Court will dismiss the case with
prejudice, retaining jurisdiction to enforce the parties’ settlement
during the next several months. Joint report on disbursements due by
27 September 2019.

So Ordered.

WPranrstcll £
D.P. Marshall Jr.
United States District Judge

IS fly 3014
